354 F.2d 658
Patricia GILLOOLYv.ELJAN CORP., a Corporation of New Jersey, Succasunna RealtyCorp., a Corporation of New Jersey, Eli Gaynor andJanice Gaynor, d/b/a Triple Lake Ranchand Eli Gaynor and JaniceGaynor, Individually.Eli Gaynor and Janice Gaynor, d/b/a Triple Lake Ranch andEli Gaynor and Janice Gaynor, Individually, Appellants.
No. 15375.
United States Court of Appeals Third Circuit.
Argued Dec. 13, 1965.Decided Jan. 14, 1966.

Appeal from the United States District Court for the District of New Jersey; Reynier J. Wortendyke, Jr., Judge.
Allan Maitlin, Newark, N.J.  (Feuerstein & Sachs, Newark, N.J., on the brief), for appellants.
John A. Gleeson, Newark, N.J.  (Mead, Gleeson, Hansen & Pantages, Newark, N.J., George P. Lacay, Newark, N.J., on the brief), for appellee.
Before McLAUGHLIN, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
This case was fairly tried and properly submitted to the jury.  We have carefully examined all of appellants' points for appeal.  There is no error of any substance in the trial record.


2
The judgment of the district court will be affirmed.